DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3-7, 9-15, are rejected under 35 U.S.C. 103 as being unpatentable over Lu 2007/00179590 in view of Escamilla et al. 20040078071.
 Lu eta I. discloses the invention as claimed (noting for example figures 2 and 6) comprising: A stent (600) comprising a body having an elongated tubular configuration and a foreshortened configuration, wherein a downstream end (e.g., 610) of the body expands into a downstream flange structure (620); Applicant’s disclosure gives no special definition to the term flange. The saddle region is considered to be element (630); and including a cover or a sleeve [0034]; and where the flared flange may be uncovered (see [0034]).

outer diameter of the downstream flange structure is greater than twice a maximum axial length of the downstream flange structure, and wherein a portion of the flared flange structure increases in diameter and another portion of the flared flange structure decreases in diameter.
	Escamilla et al. teaches a stent device with flared ends (see fig. 14) and teaches that the proximal and distal sections 48, 50 of the stent 10 are flared to produce outer diameters of twice the outer diameter of the central section of the stent 10. 
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the flange in the invention of Lu because Lu discloses (see [0029]) that “...Although FIG. 1 shows the proximal and distal portions 105, 106 with symmetrical flared portions, other variations are contemplated. For example, the flared portions may be cup-shaped, bell-shaped, or sphere-shaped. Additionally, the proximal and/or distal portions 105, 106 may have an abrupt step increase from the smaller diameter of the body portion 112 to a larger predetermined diameter..... The proximal and distal portions 105, 106 may be symmetrical or asymmetrical. The particular geometry of the proximal and distal portions 105, 106 will be dependent upon a number of factors, including the site of implantation, the length of the stricture, and the relative tendencies of the proximal and distal ends to migrate...”.  Therefore the modification would provide various diameters and maximum axial widths because Lu does not limit the structure of the flange and notes that these factors will depend upon the site of implantation and the length of the stricture for the prevention of migration.



Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-7, 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,722,341 in view of Escamilla et al. 20040078071.
Although the claims at issue are not identical, they are not patentably distinct from each other. For example application the current application claim 1 recites:
“A stent comprising a body having an elongated tubular configuration and a foreshortened configuration wherein a downstream end of the body expands into a downstream flange structure and an upstream end of the body expands into a flared flange structure, wherein a maximum outer diameter of the downstream flange structure is greater than twice a maximum axial length of the downstream flange structure, and wherein a portion of the flared flange structure increases in diameter and another portion of the flared flange structure decreases in diameter.”

The patent claims 1 and 4-5 recite:
A stent, comprising: a body having an elongated tubular configuration and a foreshortened configuration, wherein a downstream end of the body expands into a downstream flange structure, and an upstream end of the body expands into a flared flange structure, wherein the flared flange structure includes a ramped portion and a cylindrical portion, wherein a cylindrical saddle region extends between 


The stent of claim 1, wherein the flared flange structure comprises a larger maximum axial width than that of the downstream flange structure when the body is in the foreshortened configuration. 
The stent of claim 1, wherein the flared flange structure comprises both a larger maximum lateral diameter and a larger maximum axial width than those of the downstream flange structure when the body is in the foreshortened configuration.

Further, the patent recites the limitations of double-wall (see claim 7); a saddle region (see claim 8); a cover with regions that are uncovered (see claim 10).
However patent ‘341 does not specifically recite “maximum outer diameter of the downstream flange structure is greater than twice a maximum axial length of the downstream flange structure”.
Escamilla et al. teaches a stent device with flared ends (see fig. 14) and teaches that the proximal and distal sections 48, 50 of the stent 10 are flared to produce outer diameters of twice the outer diameter of the central section of the stent 10. 

	It would have been obvious to one having ordinary skill in the art that the invention to modify the Patent ‘341 encompasses a maximum outer diameter of the downstream flange structure is greater than twice a maximum axial length of the downstream flange structure because claims 4 and t of the patent envision a larger maximum axial width than that of the downstream flange structure when the body is in the foreshortened configuration. 





Allowable Subject Matter

6.	Claims 8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 4, 2021